Citation Nr: 9932462	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-25 313	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at 
law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.

This appeal arises from a December 1994 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claim of 
entitlement to service connection for PTSD, and a June 1995 
rating decision which denied the veteran a permanent and 
total disability evaluation for purposes of a nonservice-
connected pension benefit.  In January 1997, the Board 
remanded the claims for additional development, and in 
October 1998, the RO affirmed its denials.

The claim of entitlement to a permanent and total disability 
evaluation for purposes of a nonservice-connected pension 
will be addressed in the REMAND portion of this decision.


FINDING OF FACT

The claims file includes medical evidence of a nexus between 
PTSD and the veteran's claimed stressors in service.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO, by a February 1993 rating decision, denied the 
veteran's claim of entitlement to service connection for PTSD 
on grounds, inter alia, that no valid stressor had been 
identified.  This decision was not appealed, and became final 
as outlined in 38 U.S.C.A. § 7105(c) (West 1991).  The 
veteran subsequently filed to reopen his claim, and in 
December 1994 the RO denied the claim.  The veteran appealed, 
and in January 1997, the Board determined that new and 
material evidence had been submitted to reopen the claim.  
The Board remanded the PTSD claim (and a claim for nonservice 
connected pension) for additional development.  After the 
requested development was attempted or otherwise carried out, 
the RO affirmed its denials in October 1998.

Subsequent to the Board's January 1997 decision, the U.S. 
Court of Appeals for Veterans Claims (Court) held that if new 
and material evidence is presented or secured with respect to 
a claim which has previously been disallowed, VA is to reopen 
the claim and determine whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  If the claim is well-
grounded, VA must evaluate the claim on the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Id.

In this case, VA outpatient treatment reports show that the 
veteran reported flashbacks and other symptoms related to his 
service in Vietnam.  These reports contain several diagnoses 
and assessments noting PTSD on a conditional basis, to 
include "probable PTSD," "suspect PTSD," and "rule out 
PTSD."  A VA report of psychological testing, dated in 
September 1992, shows that the examiner determined that the 
"[f]indings were consistent with probable PTSD on all 
dimensions screened."

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The Board finds that the veteran's statements, in conjunction 
with the medical evidence, which reflects the probable 
existence of PTSD, and which tends to link such PTSD to 
military service, are sufficient to well ground the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991).  




ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded, and to this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.


REMAND

Having submitted a well-grounded claim for PTSD, a remand is 
required in order to assist the veteran in developing the 
facts pertinent to his claim.  

The veteran asserts that he participated in perimeter 
actions, guard duties and convoy escort duties which involved 
combat.  The veteran's DD Form 214 indicates that his primary 
military occupational specialty (MOS) was that of a light 
vehicle driver, and that he served in Vietnam from April 6, 
1970 to March 19, 1971.  He received no decorations evincing 
combat service and there is nothing currently in the claims 
file which establishes participation in combat.  Absent 
confirmatory evidence of participation in combat, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. Brown, 10 Vet. 
App. 138 - 150 (1997).

The veteran's personnel record (DA Form 20) indicates that he 
served with the 815th Engineering Battalion (Construction), 
as radio mechanic with HHC (Headquarters and Headquarters 
Company) from April 11, 1970 to April 21, 1970, and as a 
light vehicle driver with Company "A" from April 21, 1970 
to September 19, 1970.  In addition, he served as a light 
vehicle mechanic with the 572d Engineering Company from 
September 19, 1970 to March 16, 1971.  

The veteran argues that he has PTSD as a result of fighting 
in Vietnam.  Specifically, in a letter received in November 
1994, he claimed the following as stressors: 1) sometime in 
August 1970, he was in a two-vehicle convoy which was 
ambushed about 5 to 10 miles south of Bao Loc (spelling 
corrected), near Long Binh (spelling corrected), during which 
two soldiers, named Mason and Smiley, were wounded; 2) while 
on convoy duty in December 1970, he was involved in an ambush 
which was initiated by the explosion of two command-detonated 
mines and which was followed with small arms fire, in which 
two South Vietnamese Army soldiers were killed; 3) while on 
guard duty one night, he called in fire on flashlights and 
killed at least three people, who may have been South 
Vietnamese troops; and 4) witnessing sniper attacks, to 
include while guarding quarries.  With regard to the 
veteran's third and fourth claimed stressors, the Board notes 
that the RO requested additional details in a February 1998 
letter, and that there is no record of a response from the 
veteran.  At present, he has not provided dates and 
locations, or other details, which would allow for 
verification of either the third or the fourth claimed 
stressor.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(stating that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor); see also VA Adjudication 
Procedure Manual (M21-1), Part IV, paragraph 11.38(f)(2) 
(Change 65, October 28, 1998). 

In a letter dated in November 1997, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
stated that it could not verify the veteran's claim that two 
soldiers from the veteran's unit, named Smiley or Mason, were 
wounded in action.  The USASCRUR did indicate that available 
U. S. Army casualty data listed a number of individuals named 
Smiley and Mason, but that they were not in the veteran's 
unit, and requested that the veteran provide additional 
information to facilitate a further search, including the 
individuals full name and complete unit designation to the 
company level.  While the RO did request additional 
information from the veteran in a letter to him dated in 
February 1998, this information was requested in order to 
request Morning Reports for the veteran's unit.  However, the 
USASCRUR indicated that Morning Reports for the veteran's 
unit had been review, and the information sought from the 
veteran was apparently needed to further verify the 
circumstances of the injuries to Smiley and Mason.  In any 
event, the information the USASCRUR suggested be obtained 
from the veteran has not been requested from him.  The 
USASCRUR further stated that the other claimed stressors 
could not be verified.  The USASCRUR attached a page from an 
Operational Report-Lessons Learned (ORLL) from the U. S. Army 
Support Command, Qui Nhon (presumably the parent unit of the 
815th Engineering Battalion) for the period ending April 30, 
1970.  

Unfortunately, the USASCRUR did not provide the ORLL's for 
the veteran's unit covering the month of December of 1970, 
and it is unclear whether the USASCRUR ever attempted to 
verify this stressor.  As the veteran has set forth 
significant details of a stressor claimed to have occurred in 
December 1970, and as an attempt to verify this stressor was 
requested by the Board in its remand, a remand is required to 
attempt to verify this stressor.  M21-1, Part IV, paragraph 
11.38(f) (Change 61, Sept. 12, 1997); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  In addition, the Board notes 
that it is unclear whether the USASCRUR reviewed the ORLL's 
for the veteran's unit covering August of 1970 (the month in 
which he asserts that his two-vehicle convoy was ambushed), 
and under the circumstances, the Board has determined that 
the RO should also attempt to obtain these records.  

The veteran's PTSD claim was received in November 1994, and 
that by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including post-traumatic stress 
disorder.  Specifically, VA adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
Accordingly, in the event one or more of the claimed 
stressors are verified, the veteran should be afforded a VA 
PTSD examination to determine if he meets the criteria under 
either DSM-IIIR or DSM-IV.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Finally, with regard to the issue of entitlement to 
nonservice-connected pension, the Board finds that this issue 
is "inextricably intertwined" with the issue of entitlement 
to service connection for PTSD, because there is a very real 
potential that the conclusions in the claim for PTSD will 
have a meaningful impact upon the issue of entitlement to 
nonservice-connected pension.  See Hoyer v. Derwinski, 1 Vet. 
App. 208 (1991).  Specifically, if service connection is 
granted for PTSD, this will have a meaningful impact on the 
veteran's claim for nonservice-connected pension, such that 
the adjudication of the veteran's claim for nonservice-
connected pension prior to the resolution of the issue of 
entitlement to service connection for PTSD would be 
premature.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The veteran should be requested to 
provide additional information to 
facilitate a further search of the 
circumstances surrounding the injuries to 
the individuals named Smiley and Mason, 
including the individuals full name and 
complete unit designation to the company 
level.  

2.  The RO should contact the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197, and 
request that they clarify whether the 
veteran's two stressors, which he claimed 
to have occurred in August 1970, and 
December 1970, respectively, can be 
verified.  The USASCRUR should be 
requested to provide the ORLL's for the 
veteran's unit covering both August and 
December of 1970.  

3.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD, to 
include a formal determination as to 
whether the veteran was engaged in 
combat, and the issue of entitlement to a 
permanent and total rating for 
nonservice-connected pension purposes.  
If either of the RO's decisions are 
adverse to the veteran, then he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 



